Name: Council Regulation (EEC) No 3808/87 of 15 December 1987 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/ 12 Official Journal of the European Communities 19 . 12. 87 COUNCIL REGULATION (EEC) No 3808/87 of 15 December 1987 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals products or to use those new processes with a view to exports, provision should be made for the possibility of amending the list in Annex B to Regulation (EEC) No 2727/75 according to a simplified operational procedure, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 (2) thereof, Having regard to the proposal from the Commission (!), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 16 of Regulation (EEC) No 2727/75 ('), as last amended by Regulation (EEC) No 1900/87 (2), provides for the payment of export refunds for cereals exported in the form of goods listed in Annex B to that Regulation ; Whereas the rapid development of research, in particular in the field of biotechnology, is leading to the develop ­ ment of new products or to the use of new manufacturing processes which use substitute agricultural raw materials ; whereas, in order to enable Community operators to take part in the marketing on the world market of such new HAS ADOPTED THIS REGULATION : Article 1 Article 16 (6) of Regulation (EEC) No 2727/75 is hereby replaced by the following : '6 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26. Annex B shall be amended in accordance with the same procedure.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1987. For the Council The President L. GAMMELGAARD (') OJ No C 286, 24. 10 . 1987, p. 10 . (2) Opinion delivered on 20 November 1987 (not yet published in the Official Journal). (3) Opinion delivered on 18 November 1987 (not yet published in the Official Journal). (4) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7. 1987, p. 40 .